
	

114 HR 124 IH: To redesignate the Department of the Navy as the Department of the Navy and Marine Corps.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 124
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jones introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To redesignate the Department of the Navy as the Department of the Navy and Marine Corps.
	
	
		1.Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps
			(a)Redesignation of Military DepartmentThe military department designated as the Department of the Navy is redesignated as the Department
			 of the Navy and Marine Corps.
			(b)Redesignation of Secretary and Other Statutory Offices
				(1)SecretaryThe position of the Secretary of the Navy is redesignated as the Secretary of the Navy and Marine
			 Corps.
				(2)Other statutory officesThe positions of the Under Secretary of the Navy, the four Assistant Secretaries of the Navy, and
			 the General Counsel of the Department of the Navy are redesignated as the
			 Under Secretary of the Navy and Marine Corps, the Assistant Secretaries of
			 the Navy and Marine Corps, and the General Counsel of the Department of
			 the Navy and Marine Corps, respectively.
				2.Conforming amendments to title 10, United States Code
			(a)Definition of Military DepartmentParagraph (8) of section 101(a) of title 10, United States Code, is amended to read as follows:
				
					(8)The term military department means the Department of the Army, the Department of the Navy and Marine Corps, and the Department
			 of the Air Force..
			(b)Organization of DepartmentThe text of section 5011 of such title is amended to read as follows: The Department of the Navy and Marine Corps is separately organized under the Secretary of the Navy
			 and Marine Corps..
			(c)Position of SecretarySection 5013(a)(1) of such title is amended by striking There is a Secretary of the Navy and inserting There is a Secretary of the Navy and Marine Corps.
			(d)Chapter Headings
				(1)The heading of chapter 503 of such title is amended to read as follows:
					
						503Department of the Navy and Marine Corps.
				(2)The heading of chapter 507 of such title is amended to read as follows:
					
						507Composition of the Department of the Navy and Marine Corps.
				(e)Other Amendments
				(1)Title 10, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear other than as specified in subsections (a), (b), (c), and (d) (including in
			 section headings, subsection captions, tables of chapters, and tables of
			 sections) and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively, in each case with the matter inserted to be in the same typeface and typestyle as
			 the matter stricken.
				(2)
					(A)Sections 5013(f), 5014(b)(2), 5016(a), 5017(2), 5032(a), and 5042(a) of such title are amended by
			 striking Assistant Secretaries of the Navy and inserting Assistant Secretaries of the Navy and Marine Corps.
					(B)The heading of section 5016 of such title, and the item relating to such section in the table of
			 sections at the beginning of chapter 503 of such title, are each amended
			 by inserting and Marine Corps after of the Navy, with the matter inserted in each case to be in the same typeface and typestyle as the matter
			 amended.
					3.Other provisions of law and other references
			(a)Title 37, United States CodeTitle 37, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively.
			(b)Other ReferencesAny reference in any law other than in title 10 or title 37, United States Code, or in any
			 regulation, document, record, or other paper of the United States, to the
			 Department of the Navy shall be considered to be a reference to the
			 Department of the Navy and Marine Corps. Any such reference to an office
			 specified in section 2(b) shall be considered to be a reference to that
			 officer as redesignated by that section.
			4.Effective dateThis Act and the amendments made by this Act shall take effect on the first day of the first month
			 beginning more than 60 days after the date of the enactment of this Act.
		
